United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2465
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Daniel Loza-Ramirez

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                           Submitted: February 1, 2018
                            Filed: February 12, 2018
                                 [Unpublished]
                                 ____________

Before BENTON, MURPHY, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

       Daniel Loza-Ramirez directly appeals the sentence the district court1 imposed
after he pleaded guilty to distributing cocaine, pursuant to a plea agreement that

      1
       The Honorable Robert F. Rossiter, Jr., United States District Judge for the
District of Nebraska.
contained a waiver of the right to appeal his sentence. Loza-Ramirez’s counsel has
moved to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that the sentence is substantively unreasonable.

       Upon careful review, we conclude that the waiver is valid, applicable, and
enforceable. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo
review of validity and applicability of appeal waiver); United States v. Andis, 333
F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal waiver will be enforced if appeal
falls within scope of waiver, defendant knowingly and voluntarily entered into plea
agreement and waiver, and enforcing waiver would not result in miscarriage of
justice). Having independently reviewed the record under Penson v. Ohio, 488 U.S.
75 (1988), we find no nonfrivolous issues for appeal falling outside the scope of the
appeal waiver.

      Accordingly, we grant counsel’s motion to withdraw, and we dismiss this
appeal.
                    ______________________________




                                         -2-